UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4764


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRIAN JARRELL ABBOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00426-CCE-1)


Submitted:   November 13, 2015            Decided:   December 4, 2015


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant    Federal    Public   Defender,   Winston-Salem,   North
Carolina, for Appellant.     Ripley Rand, United States Attorney,
Robert    A.J.    Lang,    Assistant   United    States   Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrian Jarrell Abbott appeals from his 180-month sentence

imposed pursuant to his guilty plea to one count of possession

of ammunition by a felon.       He was sentenced as an armed career

criminal under 18 U.S.C. § 924(e) (2012), based in part on a

North   Carolina   conviction   for       Larceny   from   the   Person.     On

appeal, both parties agree that Larceny from the Person is no

longer a qualifying offense under § 924(e)(2)(B)(ii) after the

Supreme Court’s decision in Johnson v. United States, 135 S. Ct.
2551    (2015).    Accordingly,     we     vacate   Abbott’s     sentence    and

remand for resentencing.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would     not   aid   the

decisional process.

                                                       VACATED AND REMANDED




                                      2